Exhibit 10.15


(English Translation)


CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is entered into as of March 8, 2007
by and between the International Lorain Holding Inc. a holding company organized
under the laws of the Cayman Islands, (”Lorain"), and Heritage Management
Consultants, Inc., a corporation organized under the laws of South Carolina, USA
(“Heritage” or "the "Consultant").
 
RECITALS


1. Consultant is willing to provide to Lorain and its affiliated companies
(collectively, the “Company”) the consulting services identified in this
Agreement.


2. Lorain is willing to engage Consultant as an independent contractor, and not
as an employee, on the terms and conditions set forth herein.


AGREEMENT


In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:


1. Engagement. Lorain hereby engages Consultant as an independent contractor to
provide outsourced professional management services for the purpose of assisting
the Company in its reverse merger transaction and in meeting its obligations as
a US publicly traded company. Heritage will provide an executive who will act as
the Company’s U.S. based executive (the “Spokesperson”) to the U.S. financial
markets, and who will be supported by the Heritage staff. The scope of work
includes the following:



·  
The Spokesperson will be supported by a staff financial analyst.

   

·  
Heritage representative(s) will visit the Company’s location(s) to conduct a
detailed analysis of the Company in order to gain an understanding of the
Company’s operations, strategies and financial projections.

   

·  
Heritage will develop an investor presentation for use in any transactions.

   

·  
Heritage will review and suggest edits to any written business plans in the
English language that will be used for any transaction.

   

·  
Heritage will provide consultation to the Company during all fund raising
activities during the term of the engagement. The Spokesperson will make “one on
one,” web cast and teleconference presentations to investment banks and
potential investors on behalf of the Company with the Company’s executive
management in attendance. Heritage staff will coordinate communications between
investment banks, investors and the Company.

 

--------------------------------------------------------------------------------


 

·  
Heritage staff will assist the company in the construction of both historical
and projected financial models appropriate for use with the investment
community. Heritage staff will conduct a detailed review of the financial
projections for any potential issues prior to their release to the investment
community.

   

·  
On an ongoing basis, Spokesperson will be available to make “one on one”
presentations, web cast presentation and teleconference updates to current
investors, potential investors, and the analyst community as appropriate

   

·  
Spokesperson will participate in investor conferences, as appropriate.

   

·  
Spokesperson will conduct quarterly investor conference calls, as appropriate.

   

·  
Spokesperson and the Heritage staff will be readily available to receive
inquiries and coordinate responses to potential and current investors, buy and
sell side analysts, the financial press, and the Securities and Exchange
Commission.

   

·  
Heritage will work with the Company on proactively analyzing, identifying
potential issues or areas of concern and constructing responses to potential
questions which may result from the Company’s quarterly financial results.

   

·  
Heritage can assist the Company in interviewing; selecting and retaining an
investor relations firm.

   

·  
Heritage will solicit independent research coverage with the sell side analyst
community.

   

·  
Heritage will review all press releases on financial results and material
company events.

   

·  
Heritage will assist the company in the recruitment of independent directors as
required to facilitate the company’s listing on NASDAQ or the American Stock
Exchange.

   

·  
Heritage will assist the company in putting into place the necessary internal
management resources that will enable the company to operate effectively in the
capital markets on an ongoing basis.

   

·  
Heritage will assist the company in the arrangement of Directors and Officers
Liability Insurance coverage.



2. Term. This Agreement will commence on the date first written above, and
unless modified by the mutual written agreement of the parties, shall continue
for a period of one year.


3. Compensation.
 
a. In consideration of the services to be performed by Consultant, Lorain agrees
to pay Consultant one hundred seventy five thousand U.S. dollars ($175,000.)
Payment of one hundred fifteen thousand U.S. dollars ($115,000) will be made
immediately upon the successful completion of a transaction (a “RTO”) whereby
Lorain becomes a wholly owned subsidiary of a corporation domiciled in the
United States of America., The remaining sixty thousand U.S. dollars ($60,000)
will be paid in three equal installments of twenty thousand dollars ($20,000) at
the beginning of each calendar quarter commencing ninety (90) days after the
execution of this agreement.
 
2

--------------------------------------------------------------------------------




b. All out of pocket expenses incurred by Consultant and/or its associates shall
be reimbursed by the Company. If the RTO is not consummated, Lorain agrees to
reimburse Heritage for all out of pocket expenses incurred up to the date it is
determined the RTO will not be effected. Travel expenses will be incurred at a
Business Class level of service. Besides travel in the US, it is expected that
the Spokesperson will visit company’s China locations(s) two (2) times during
the term of the agreement. Maximum travel expenses will be $25,000 unless
specifically authorized by Lorain.


4. Representations and Warranties. Consultant represents and warrants (i) that
Consultant has no obligations, legal or otherwise, inconsistent with the terms
of this Agreement or with Consultant's undertaking this relationship with the
Company, (ii) that Consultant will not use in the performance of its
responsibilities under this Agreement any confidential information or trade
secrets of any other person or entity and (iii) that Consultant has not entered
into or will enter into any agreement (whether oral or written) in conflict with
this Agreement.
 
5. Indemnification. Company agrees to indemnify and save harmless the
Consultant, as well as Consultant’s officers, employees, and agents from all
suits, actions, losses, damages, claims, or liability of any character, type or
description, including without limiting the generality of the foregoing all
expenses of litigation, court costs, and attorney’s fees arising out of or
occasioned by the acts of Lorain, its agents or employees, or occasioned by the
acts of Consultant in the execution or performance of the services provided by
the Consultant, at any time from the execution date of this Agreement until such
time after any pertinent limitations period expires after the termination of
this Agreement.
.
As part of this indemnification, Lorain agrees to defend and hold harmless
Consultant from and against any and all liabilities arising from the consulting
agreement. As such, Consultant shall not be liable to Lorain , or to anyone who
may claim any right due to its relationship with Lorain , for any acts or
omissions on the part of the Consultant or the agents or employees of the
Consultant in the performance of Consultant’s services under this agreement.
Lorain shall hold Consultant free and harmless from any obligations, costs,
claims, judgments, attorney’s fees, or attachments arising from or growing out
of the services rendered to the Company.


Lorain agrees to list Mr. James H. Groh, Spokesperson and Mr. Gerard Pascale on
any Directors and Officers Liability Insurance policies that the Company may
retain for a period of 6 years from the date of this Agreement.
 
3

--------------------------------------------------------------------------------




6. Governing Law. This Agreement shall be governed by the laws of the Peoples
Republic of China and any dispute arising hereunder shall be submitted for
binding arbitration to the China Foreign Trade Commission Arbitration Committee
in Shanghai.
 
It is understood that this Agreement will be prepared and executed in both the
English and Chinese languages, with both versions having legal efficacy. If a
dispute arises as to the interpretation of a particular provision of this
Agreement because of differences between the Chinese and English languages, the
dispute shall be resolved in accordance with the provisions of the preceding
paragraph.


7. Miscellaneous. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney's fees, costs. This Agreement shall be binding on and inure
to the benefit of the parties to it and their respective successors and assigns.


Executed at Hilton Head Island, SC, USA on the day and year first above written.
 

 International Lorain Holding Inc.
(Corporate Seal)
    Heritage Management Consultants, Inc
(Corporate Seal)
       
By : /s/ Hisashi Akazawa
    By: /s/ James H. Groh

--------------------------------------------------------------------------------

Hisashi Akazawa
   

--------------------------------------------------------------------------------

James H. Groh, President
       
Date : March 8, 2007
   
March 8, 2007

 
4

--------------------------------------------------------------------------------

